Citation Nr: 0918416	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-28 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran's active duty service included the period from 
August 1968 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran testified at a videoconference Board hearing in June 
2005.  This matter was remanded in August 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran, in his July 2003 notice of disagreement, stated 
that he injured his back in May 1969 aboard the ship U.S.S. 
Ticonderoga.  He claimed that 15 to 20 shipmates were at the 
end of the rope pulling him back and fourth in order for him 
to place the rope on the ship and he was on a boatswain chair 
when he struck the side of the ship with his back.  The 
claims folder includes a buddy statement from D.H.V., Jr., 
which states that he recalled the Veteran slamming into the 
side of the ship.  All records searched by the Joint Service 
Records Research Center (JSRRC); National Personnel Records 
Center (NPRC) Ship's History Deck Log Section; and the 
National Archives and Records Administration found no 
documented records related to the alleged injury while aboard 
the U.S.S. Ticonderoga.  However, under the circumstances, 
the RO should also request the Veteran's service personnel 
records.  

Additionally, the Veteran testified at the June 2005 Board 
hearing that he was treated for his back in the mid-1970's at 
Hotel Dew in El Paso, Texas.  In addition, the Veteran had a 
work related back injury in May 1983 and underwent a lumbar 
laminectomy in November 1986.  The Board believes that an 
attempt to obtain pertinent treatment records related to the 
mid-1970's back treatment and the May 1983 work related back 
injury should be made. 

Finally, in view of the Veteran's testimony and the fact that 
the case must be returned to obtain personnel and medical 
records, the Veteran should be afforded an opportunity to 
attend a VA examination pertaining to the nature and etiology 
of his claimed back disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any service 
personnel records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

2.  Based on the Veteran's testimony from 
the June 2005 Board hearing, the RO 
should obtain any pertinent treatment 
records from the Hotel Dew.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  

3.  The RO should obtain any treatment 
records related to the May 1983 work 
related back injury.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.  

4.  The Veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of his 
back disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  After reviewing the 
claims file (to specifically include 
service treatment records) and examining 
the Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or higher 
degree of probability) that any current 
back disorder is related to service.  The 
examiner should also comment on the 
Veteran's post-service back injuries, to 
include the May 1983 work injury.  A 
detailed rationale for all opinions 
expressed should be furnished.  

5.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




